DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US Pat No. 2018/0367121).
As per claim 1, Yamada disclosed a filter circuit (see at least fig. 1 & 3) comprising in a signal line (see at least fig. 3, the signal line between terminals 4 and 5), wherein the filter circuit comprising a band filter (see at least fig. 3, 2) allowing to let pass a useful frequency band (see 0049) and a notch filter (see at least fig. 3, 3) 
As per claim 2, Yamada disclosed the parallel shunt elements (SE) are chosen from resonators (R) circuited in parallel to the signal line (SL) wherein each shunt element has a small admittance of about 1/n times the admittance of a normal notch filter (NF) where n is the number of shunt elements (see fig. 3, wherein resonator is one of the plurality of resonators, (see fig.3, 11..14) and wherein resonator 11 is 1/n of the notch filter 3). 
As per claim 3, Yamada disclosed the parallel shunt elements are chosen from resonators operating with acoustic waves (see fig. 4A-B, fig. 5AB, 0057-0059, and at least 0063-0064). 
As per claim 4, Yamada disclosed the parallel shunt elements (SE) comprise a one-port SAW resonator (see fig. 4A-B, fig. 5AB, 0057-0059, and at least 0063-0064).
As per claim 5, Yamada disclosed the notch filter comprises a single one-port SAW resonator having a transducer with two bus bars and a number of transducer fingers alternatingly connected to one of the two bus bars wherein a finger distance between the centers of two adjacent transducer fingers defines a stop band frequency within the notch band (NB) wherein the transducer of the one-port SAW resonator comprises a number of different finger distances (d1, . . . dx, . . . dn) and hence a .

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaudin et al. (hereinafter “Beaudin”, US Pat No. 2004/0130411).
As per claim 7, Beaudin disclosed a PAMiD frontend module comprising see fig. 3) a filter circuit (see fig. 8) comprising in a signal line a band filter (see fig. 8, 40) allowing to let pass a useful frequency band and a notch filter (see fig. 8, 42) circuited in series to the band filter for filtering out a stop band frequency, wherein the notch filter comprises a series circuit of a number n of parallel shunt elements (SE), each shunt element (SE1, SE2, . . . SEn) being shifted in frequency against the other shunt elements that all shunt elements are distributed over a notch band and the notch filter (NF) provides the notch band (NB), and a power amplifier (see 0002) and a matching circuit (see 0032 and 0069), wherein a further filter circuit operating in a neighbored band is part of the PAMiD frontend module or of a different device operating together with the PAMiD frontend module and wherein the notch band (NB) is centered on the neighbored band (see fig. 17A-B & 18, abstract, 0015, 0074-0081, 0083). 
As per claim 8, Beaudin the filter circuit and the further filter circuit are band pass filters and are part of a duplexer (see fig. 3) or a multiplexer, wherein the notch band (NB) assigned to a filter circuit is centered at the useful frequency band of the respective other filter circuit of the duplexer or multiplexer (see 0002, 0023-0024). 
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


March 12, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643